Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 1 of 18 PagelD: 2211

13,5233/E

James R. Birchmeier, Esquire

BIRCHMEIER & POWELL LLC

Counsellors at Law

1891 State Highway 50

P.O. Box 582

Tuckahoe, New Jersey 08250

(609) 628-3414

jbirchmeier@birchmeierlaw.com

Attorneys for Defendants, Township of Washington and Joseph J. Micucci

UNITED STATES DISTRICT COURT

 

BRIAN F. McBRIDE, FOR THE DISTRICT OF NEW JERSEY
Pro Se Plaintiff,

V. Civil Action No. 1:19-17196 (NLH/JS)

TOWNSHIP OF WASHINGTON; Civil Action

CAPEHART & SCATCHARD, P.A.;
CARMEN SAGINARIO, JR.;
JOSEPH J. MICUCCI;
ELIZABETH LOSE-MICUCCI,

Defendants.

 

 

 

 

BRIEF IN OPPOSITION TO THE PRO SE PLAINTIFF'S MOTION FOR LEAVE
OF COURT TO FILE AN AMENDED COMPLAINT ON BEHALF OF DEFENDANTS,
TOWNSHIP OF WASHINGTON & JOSEPH MICUCCI
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 2 of 18 PagelD: 2212

TABLE OF CONTENTS

TABLE OF AUTHORITIES

INTRODUCTION

PROCEDURAL HISTORY

LEGAL ARGUMENT:

POINT I — THE PRO SE PLAINTIFF'S PROPOSED AMENDED
COMPLAINT CONTINUES TO VIOLATE THE FEDERAL RULES
OF CIVIL PROCEDURE, THE LOCAL CIVIL RULES AND THIS

COURT’S ORDERS AND OPINION.

POINT II - COUNT I OF PRO SE PLAINTIFF PROPOSED AMENDED
COMPLAINT ALLEGING FRAUD AND NEGLIGENCE FAIL AS A

MATTER OF LAW.

POINT III- COUNTS II, III, IV & VI OF PRO SE PLAINTIFF'S
PROPOSED AMENDED COMPLAINT REGARDING RICO VIOLATIONS

FAIL AS A MATTER OF LAW.

POINT IV- COUNT VI OF PRO SE PLAINTIFF'S PROPOSED AMENDED
COMPLAINT REGARDING CIVIL CONSPIRACY FAILS AS A MATTER

OF LAW.

POINT V - COUNT VII OF PRO SE PLAINTIFF’S PROPOSED AMENDED
COMPLAINT REGARDING VIOLATION OF THE NEW JERSEY CVIL
RIGHTS ACT FAILS AS A MATTER OF LAW.

CONCLUSION

11

12

14
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 3 of 18 PagelD: 2213

TABLE OF AUTHORITIES

Cases

 

Albanese v. City Federal Savings and Loan Association, 701 F. Supp.

563 (D. N.J. 1989)

Banco Popular No. America v, Gandi, 876 A.2d 253, 260
(N.J. 2005) (quoting Gennari v. Weichert Co. Realtors,
691 A.2d 350 (N.J. 1997))

In re: Burlington Coat Factory Securities Litig.,114 F. 3d. 1410,
1418 (3d Cir. 1997)

In re: City Source Inc. Securities Litigation, 694 F. Supp. 1069
(S.D.N.Y. 1988)

Leonard v. Shearson Lehman-American Express Corp., 687 F. Supp.

177, 181 (E.D. PA 1988) (citing Gilbert v. Prudential-Bache
Securities, Inc., 643 F. Supp. 107, 109 E.D. PA 1986)

Mayor & Council of Borough of Rockaway v. Klockner & Klockner, 811

F. Supp. 1039, 1060 (D.N.J. 1993)

Seville Indus. Machinery Corp. v. Southmost Machinery Corp., 742 F. 2d
786 791 (3d Cir. 1984), cert, denied, 469 U.S. 1211, 105 S. Ct.

1179, 84 L. Ed. 2d 327 (1985)

United States Code:

18 U.S.C. §1962

Federal Rules of Civil Procedure
F.R.C.P. 8(a)

F.R.C.P. 8(a)(2)

F.R.C.P. 9(b)

F.R.C.P. 12(b)(6)

Page

10

7,11
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 4 of 18 PagelD: 2214

Local Civil Rules Page
15.1(a) 1,5

New Jersey Statutes:
N.J.S.A. §40:49-2(b) 6

New Jersey Civil Rights Act 12, 13
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 5 of 18 PagelD: 2215

INTRODUCTION

In this civil rights action, the pro se plaintiff Brian McBride seeks to hold the
defendants, including the Township of Washington and Zoning Officer Joseph Micucci,
liable for a violation of perceived federal law claims including the Racketeering Influence
and Corruption Organization Act (RICO) and violations under the United States
Constitution. In addition, the pro se plaintiff has alleged various New Jersey State
Constitutional claims against the defendants.

Prior to these defendants filing a response to the pro se plaintiff's Complaint,
defendants Township of Washington and Zoning Officer Joseph Micucci filed a Motion to
Dismiss pro se plaintiff’s complaint in lieu of filing an Answer pursuant to F.R.C.P. 12(b)(6)
(Doc. 20).The Township of Washington and Zoning Officer Micucci maintained that pro
se plaintiff's original Complaint did not and could not sustain viable causes of action for
civil rights violations under any legal theory or any other stated causes of action contained
in the pro se plaintiff's Complaint. The co-defendants filed a similar Motion to Dismiss.

On June 19, 2020, this Court decided by Opinion and Order that the pro se
plaintiff's Complaint be dismissed, in part with prejudice and in part without prejudice.
(Doc. 167 and 168). However, this Court granted the pro se plaintiff thirty (30) days to
seek leave to file an Amended Complaint. On July 7, 2020, the pro se plaintiff filed a
motion seeking leave to amend his complaint (Doc. 173). This motion to seek leave to
file an Amended Complaint was dismissed without prejudice by the Court for his failure

to comply with the Local Civil Rules, including Local Civil Rule 15.1(a). (Doc. 176). This
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 6 of 18 PagelD: 2216

Court granted the pro se plaintiff an additional thirty (30) days to seek further leave to
amend his complaint in a rule-compliant manner (Doc. 176).

On July 10, 2020, the pro se plaintiff filed a revised motion for leave to amend his
Complaint. (Doc. 177). Defendants Township of Washington and Zoning Officer Joseph
Micucci maintain that pro se plaintiff's proposed Amended Complaint is unintelligible and
continues to violate not only the Local Civil Rules but also the Federal Rules of Civil
Procedure, including Rule 8(a) and 9(b). Accordingly, it is the position of these
defendants that the pro se plaintiff's Motion for Leave to File an Amended Complaint be

denied.
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 7 of 18 PagelD: 2217

PROCEDURAL HISTORY

The pro se plaintiff's Complaint was initially filed on or about June 15, 2019 in the
Superior Court of New Jersey, Law Division, Gloucester County under Docket No. GLO-L-
000871-19. The pro se plaintiff's Complaint included 14 counts and contained a ‘request
for relief” that included not only monetary damages but also injunctive relief, including
the “termination” of Zoning Officer Joseph Micucci and the revocation/termination of his
pension. The pro se plaintiff's Complaint included the following alleged causes of action:

Official misconduct, fraud, attorneys aiding and abetting
fraud, civil conspiracy, violations of the racketeer influenced
and corrupt business practices act, violations of the First
Amendment to the United States Constitution, violations of
the Fourth Amendment to the United States Constitution,
violations of the Fourteenth Amendment to the United States
Constitution, violations of the New Jersey Civil Rights Act.

On August 26, 2019, defendants Township of Washington and Joseph Micucci filed
a Motion for Removal of this matter to the United States District Court. (Doc 1-1) This
Motion was granted.

On October 11, 2019, defendants Township of Washington and Joseph Micucci
filed a motion to dismiss the pro se plaintiff's Complaint with prejudice in lieu of filing an
Answer based upon a failure to state a claim upon which relief can be granted. This
motion sought to the dismissal of the entire pro se plaintiffs Complaint with prejudice
(Doc 20). The defendants, Capehart & Scatchard, P.A. and Carmen Saginario, Jr. filed a
similar motion seeking to dismiss the pro se plaintiff's Complaint.

On June 19, 2020, this Court decided by written decision and order that the pro

se plaintiffs Complaint must be dismissed, in part with prejudice and in part without
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 8 of 18 PagelD: 2218

prejudice (Doc. 167 and 168). The Court granted the pro se plaintiff thirty (30) days
within which to file a motion to seek leave to file an Amended Complaint “...if he can do
so consistent with the Federal Rules of Civil Procedure, this Court’s Local Civil Rules and
this Opinion.” (Doc. 167, at pg. 3).

On July 7, 2020, the pro se plaintiff sought leave to amend his Complaint (Doc
173). However, on July 10, 2020, this Court determined that pro se plaintiff failed to
follow the Local Civil Rules, and his motion was dismissed without prejudice (Doc 176).
However, this Court permitted the pro se plaintiff thirty (30) days to seek further leave
to amend his complaint “in a rule-complaint manner.”

On July 13, 2020, the pro se plaintiff filed a revised motion seeking leave to amend
his complaint. The defendants Township of Washington and Joseph Miccuci now file this

Opposition to the pro se plaintiff's revised Motion.
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 9 of 18 PagelID: 2219

LAW AND ARGUMENT

POINT I — THE PRO SE PLAINTIFF'S PROPOSED

AMENDED COMPLAINT CONTINUES TO VIOLATE THE

FEDERAL RULES OF CIVIL PROCEDURE, THE LOCAL

CIVIL RULES AND THIS COURT’S ORDERS AND

OPINION.

It is the position of these defendants that despite the Orders and Opinion of this

Court, the pro se plaintiff's proposed Amended Complaint continues to violate not only
the Federal Rules of Civil Procedure but also this Court's Local Civil Rules.

For example, Local Civil Rule 15.1(a) provides in pertinent part...

A party who seeks leave to amend a pleading shall do so by
motion, which shall state whether such motion is opposed.....

Lacking in the pro se plaintiff's Motion is any indication that the defendants
intended to oppose this motion. While it is certainly recognized that the plaintiff is
proceeding pro se, he is still required to follow not only the Federal Rules of Civil
Procedure but also the Local Civil Rules.

In addition, the pro se plaintiff’s proposed Amended Complaint continues to ignore
the Order of the Court dated July 10, 2020 (Doc. 176) concerning the continued violation
of Federal Rule of Civil Procedure 8(a)(2). As stated by the Court, this Rule requires a
Complaint contain only “a short and plain statement of the claim showing that the pleader
is entitled to relief.” (Doc. 176, at Page 3).

Rather than follow the instructions and Order of the Court, the pro se plaintiff's
proposed "revised" Amended Complaint contains 208 separate paragraphs, many of
which are totally irrelevant to the alleged causes of action. It should be remembered that

the pro se plaintiff's initial Motion for Leave of Court to file an Amended Complaint, which
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 10 of 18 PageID: 2220

was denied by the Court without prejudice, included a proposed Amended Complaint that,
not only violated the Local Civil Rules but also included 208 separate paragraphs. Clearly,
the pro se plaintiff, for whatever reason, chose to disregard the Court's Order.

It is submitted, that the pro se plaintiff's latest motion should be denied based
upon his failure to follow not only the Rules but also the Court's instructions. While the
defendants understand that some of the arguments that follow are, generally, reserved
for the filing of a Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),
given the procedural history of this case, the defendants believe that these arguments
are appropriate at this stage. Hopefully, these arguments, made at this stage, will save
judicial resources as it is the position of the defendants that the pro se plaintiff's alleged
causes of action contained in the Amended Complaint are legally futile and are too
factually vague to proceed.

These defendants also join in and rely upon the Opposition Brief filed on behaif of

the co-defendants.
Case 1:19-cv-17196-NLH-JS Document179 Filed 08/03/20 Page 11 of 18 PageID: 2221

POINT II- COUNT I OF PRO SE PLAINTIFF PROPOSED
AMENDED__COMPLAINT ALLEGING FRAUD AND
NEGLIGENCE FAIL AS A MATTER OF LAW

Pursuant to Federal Rule of Civil Procedure 9(b) “in alleging fraud or mistake, a
party must state with particularity the circumstances constituting fraud or mistake.” In
reviewing the pro se plaintiffs proposed Count I of his Amended Complaint, it is evident
that he failed to comply with the requirements set for in Federal Rule of Civil Procedure
9(b). Pro se plaintiff makes general ambiguous assertions and his pleadings are not
specifically plead. When pro se plaintiffs original complaint was dismissed for failure to
state a cause of action, this Court held:

To establish common-law fraud, a plaintiff must allege: (1) a
material misrepresentation of a presently existing or past fact;
(2) knowledge or belief by the defendant of its falsity; (3) an
intention that the other person rely on it; (4) reasonable
reliance thereon by the other person; and (5) resulting
damages. Banco Popular No. America v, Gandi, 876 A.2d
253, 260 (N.J. 2005) (quoting Gennari_v. Weichert Co.
Realtors, 691 A.2d 350 (N.J. 1997))

Plaintiff does not clearly allege facts satisfying any of the
Banco elements against Micucci. Similarly, while Plaintiff
alleges Saginario made a misrepresentation to another court,
the plaintiff does not elaborate upon that allegation in such a
manner that would allow Defendants or this Court to identify
the specific misrepresentation, which it was made or
determine whether it was false. As such, Plaintiff has not pled
his fraud claim with the level of specificity required by Rule
9(b) and this claim must be dismissed. (Doc 167, pg. 11)

Pro se plaintiff's proposed Amended Complaint simply alleges “misrepresentations”
but offers no supporting facts to support his allegations. Therefore it is respectfully
requested, that the Court deny the pro se plaintiff’ motion for leave to file an Amended

Complaint as to Count I.
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 12 of 18 PagelD: 2222

POINT III- COUNTS II, ITI, IV_& VI OF PRO SE
PLAINTIFF’S PROPOSED AMENDED COMPLAINT
REGARDING RICO VIOLATIONS FAIL AS A MATTER OF
LAW.

 

In order to adequately state a claim under the Racketeering Influenced and
Corrupt Organization Act (RICO), a plaintiff must plead that the defendants took some
predicated action which forms the basis for a violation of 18 U.S.C. 81962. Moreover, the

plaintiff must claim that as a result of the predicated acts he was injured. Leonard v.

Shearson Lehman-American Express Corp., 687 F. Supp. 177, 181 (E.D. PA 1988)
(citing Gilbert v. Prudential-Bache Securities, Inc., 643 F. Supp. 107, 109 E.D. PA
1986). When this Court previously dismissed the RICO counts of the pro se plaintiff's
Complaint, the Court noted that “because fraud claims are advanced as the predicate
RICO acts, they must be plead with the level specificity and particularity required by Rule
9(b).” (Doc. 167, pg. 13). Further, this Court held:

To plead mail or wire fraud with sufficient particularity,
plaintiffs must plead “the ‘circumstances’ of the alleged fraud
in order to place the defendants on notice of the precise
misconduct with which they are charged, and to safeguard
defendants against spurious charges of immoral and
fraudulent behavior.” Seville Indus. Machinery Corp. v.
Southmost Machinery Corp.,742 F. 2d 786 791 (3d Cir.
1984), cert, denied, 469 U.S. 1211, 105 S. Ct. 1179, 84L. Ed.
2d 327 (1985). This must include identification and
explanation of the specific conduct alleged to be fraudulent,
often by providing the “date, place and time” that the alleged
fraud occurred or some “alternative means of injecting
precision and some measure of substantiation into their
allegations of fraud.” Id. Vague or conclusory allegation of
fraud will not survive a motion to dismiss. In re Burlington
Coat Factory Securities Litig.,114 F. 3d. 1410, 1418 (3d
Cir. 1997). Allegation that generally allege fraud, without
informing each defendant as to the specific fraudulent acts he
or she is alleged to have committed, so not satisfy Rule 9(b).

 
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 13 of 18 PageID: 2223

See, Mayor & Council of Borough of Rockaway v.

Klockner & Klockner, 811 F. Supp. 1039, 1060 (D.N.J.

1993) (Doc 167, pg. 14)

Pro se plaintiffs proposed Amended Complaint does not satisfy Federal Rule of

Civil Procedure 9(b) pleading requirement to advance RICO claims. Pro se plaintiff simply
pleads RICO violations without identifying specific acts that allegedly constitute fraud. Pro
se plaintiffs proposed Amended Complaint merely makes unsupported allegations. For
example, pro se plaintiff maintains:

165. Defendants devised or intended to devise a scheme or

artifice meant to defraud and/or for obtain money or property
from Plaintiff for the benefit of the Gloucester County

Democratic Party.

165. Defendants utilized false or fraudulent pretenses,
representation, and/or promises in order to defraud and/or
obtain money from Plaintiff for the benefit of the Gloucester
County Democratic Party.

167. Defendants transmitted or caused to be transmitted by
means of wire, radio, or television communication in interstate
or foreign commerce, writing, signs, signals, pictures, or
sounds for the purpose of executing such scheme or article
when they transmitted telephone and cellular telephone calls,
documents, facsimiles, emails, instant messages, and any
other form of communication.

Pro se plaintiffs proposed Amended Complaint generally alleges that ail the
“Defendants” committed RICO violations but fails to identify specific acts. The pro se
plaintiff’s proposed Amended Complaint is silent as to the dates and times of the alleged
events and does not identify the participants to them. Without this information, it is
respectfully maintained that pro se plaintiff's proposed Amended Complaint does not

comply with Federal Rule of Civil Procedure 9(b).
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 14 of 18 PageID: 2224

Further, a municipality, such as the Township of Washington, is incapable of the
criminal intent necessary for a conviction of any of the acts constituting a RICO predicate
and therefore, municipalities are not vulnerable to RICO charges. In re: City Source
Inc. Securities Litigation, 694 F. Supp. 1069 (S.D.N.Y. 1988). See, Albanese v. City
Federal Savings and Loan Association, 701 F. Supp. 563 (D. N.J. 1989).

Finally, pro se plaintiffs proposed Amended Complaint fails to establish any facts
of a RICO conspiracy. When this Court dismissed the plaintiff’s original complaint, it was

noted:

Plaintiff has not adequately alleged facts upon which this
Court could find that Defendants conspired to commit civil
RICO. The complaint does not identify who allegedly
participated in a conspiracy, when that conspiracy allegedly
occurred, or the scope of that conspiratorial behavior. Even
assuming Plaintiff's alleged conspiracy involved all
Defendants, and the conspiracy was to silence Plaintiff,
Plaintiff had not set forth facts upon which Defendants or this
Court could ascertain which actions Plaintiff tether his cause
of action to; the vague allegations in the complaint are simply
insufficient to meet Plaintiff's pleading burden. (Doc 167, pg.
15)

Therefore, it is respectfully requested that the Court deny the pro se plaintiffs’

motion for leave to file an Amended Complaint as to Counts II, II and IV.

(The pro se plaintiff's proposed Amended Complaint does not include a

Count V, but does contain two separate and distinct causes of action identified

as Count VI.)

-10-
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 15 of 18 PagelD: 2225

POINT _IV-_ COUNT VI _OF PRO SE PLAINTIFF’S
PROPOSED __AMENDED COMPLAINT _REGARDING
CIVIL CONSPIRACY FAILS AS A MATTER OF LAW

A civil conspiracy is defined a “combination of two or more persons acting in
concert to commit an unlawful act, or to commit a lawful act by unlawful means, the
principal element of which is an agreement between the parties to inflict a wrong against
or injury upon another, and an overt act that results in damages.” Banco Popular No.
America v. Gandi, 184 NJ. 161, 177 (2005). When the pro se plaintiff's original
Complaint was dismissed, this Court concluded:

While Plaintiff generally alleges Defendants conspired against
him in an effort to retaliate against and punish him for
speaking out against them, he does not allege, with sufficient
detail, the creation of or existence of a conspiracy to commit
an identifiable wrong, Plaintiff alleges Defendants’ conspiracy
was to abuse legal process against him, burden him with
defending legal action, damage him financially, defame him,
and otherwise restrain his speech. Plaintiff does not identify
how or when these alleged wrongs occurred, who precisely
committed them, or otherwise contextualize his allegations.
Moreover, while Plaintiff alleges that a conspiracy exists, he
does not explain which facts support that conclusory
statement, depriving Defendants, and this Court of any ability
to understand the contours of his claim. (Doc. 167, pg. 17)

Pro se plaintiff’s proposed Amended Complaint fails to properly allege in detail how
and who participated in the alleged civil conspiracy. The proposed Amended Complaint,
also, fails to identify how and when the alleged wrongful conspired acts occurred and
who committed them. Therefore, it is respectfully requested that the Court deny the pro

se plaintiff's motion for leave to file an Amended Complaint as to Count VI.

-41-
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 16 of 18 PagelID: 2226

POINT V_- COUNT VII OF PRO SE PLAINTIFF'S
PROPOSED _AMENDED_ COMPLAINT __REGARDING
VIOLATION OF THE NEW JERSEY CVIL RIGHTS ACT
FAILS AS A MATTER OF LAW.

 

Pro se plaintiff's proposed Amended Complaint seeks to establish a cause of action
pursuant to the New Jersey Civil Rights Act. When this Court dismissed the plaintiff's
original Complaint, the Court held:

Plaintiff's generally allegations might qualify as both an
interference claim and a deprivation claim. Problematically,
Plaintiff does not explain when these acts occurred, who

participated in them, or any other foundational information

necessary for this Court to analyze the sufficiency of Plaintiff's

allegations. As such, this court must be dismissed for failing
to comply with Rule 8 (a) (Doc. 167, pg. 20)

The pro se plaintiff's proposed Amended Complaint fails to establish a prima facie
case under the New Jersey Civil Rights Act. Rather, pro se plaintiff's proposed Amended
Complaint seeks to re-argue the “pool lawsuit” whereby the pro se plaintiff was found
guilty of a zoning violation and the trial court imposed a $250 fine against him on June
11, 2018. Pro se plaintiff never appealed the Court’s order imposing the fine or the
holdings of the trial court.

In his proposed Amended Complaint, pro se plaintiff maintains that the “pool
lawsuit” was somehow maliciously filed against him. The facts reveal the contrary. The
“pool lawsuit” was fully litigated and pro se plaintiff was afforded the opportunity to
present testimony and evidence before the trial court. However, the trial court ruled
against the pro se plaintiff and imposed a $250 fine. Thus, pro se plaintiff cannot lead or

prove that the “pool lawsuit” was filed without probable cause.

-12-
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20 Page 17 of 18 PagelID: 2227

Pro se plaintiff's proposed Amended Complaint fails to properly articulate any
violation of the New Jersey Civil Rights Act. Therefore it is respectfully requested that the
Court deny the pro se plaintiff's motion for leave to file an Amended Complaint as to

Count VII.

-13-
Case 1:19-cv-17196-NLH-JS Document 179 Filed 08/03/20. Page 18 of 18 PagelID: 2228

CONCLUSION
As can be seen from the foregoing, despite the rulings of the Court; the Court's
patience and the fact that the plaintiff is proceeding pro se, the pro se plaintiffs Motion
continues to violate the Federal Rules of Civil Procedure; this Court's Local Civil Rules and
the Opinion and Orders of this Court. Accordingly, it is respectfully submitted that the pro
se plaintiff's Motion for Leave to file an Amended Complaint be denied with prejudice.
Respectfully submitted.

BIRCHMEIER & POWELL LLC

DATED: August 3, 2020 BY:/s/James R. Birchmeier
JAMES R. BIRCHMEIER, ESQUIRE

Attorneys for Defendants, Washington
Township and Joseph J. Micucci

-14-
